Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 1 of 18 Page ID #781




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CARL GALLO,                                   )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Case No. 3:19-CV-00624-MAB
                                               )
 NURSE PROSISE, ET AL.,                        )
                                               )
                      Defendants.              )


                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Presently before the Court are two motions, and supporting memoranda, for

summary judgment filed by Defendants Jason Orkies and Jennifer Prosise (Docs. 55, 56)

and Defendant Greg Morgenthaler (Doc. 66, 67). For the reasons set forth below, the

motions are GRANTED.

                            PROCEDURAL BACKROUND

       Plaintiff filed his complaint on June 7, 2019, pursuant to 42 U.S.C. § 1983, alleging

that medical professionals at Big Muddy Correctional Center (“Big Muddy”) retaliated

against him for filing a grievance about inadequate medical care by charging him a $5.00

copayment for treatment of his gastroesophageal reflux disease (Docs. 1, 7). After a

threshold review by this Court, pursuant to 28 U.S.C. § 1915A, Plaintiff was permitted to

proceed on one First Amendment count:

       Count 1—Defendants retaliated against Plaintiff for filing a grievance
       against Big Muddy’s medical staff on June 19, 2017 by verbally harassing
       him and charging him a $5.00 copayment for treatment of GERD thereafter,

                                        Page 1 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 2 of 18 Page ID #782




        in violation of the First Amendment.

(Doc. 7).

        On December 13, 2019, Plaintiff submitted a proposed amended complaint, which

was docketed as a motion for leave to file an amended complaint (Doc. 31). Plaintiff did

not seek to add new claims; rather, through this amended complaint, Plaintiff attempted

to support his arguments with additional materials. Additionally, Plaintiff’s Second

Amended Complaint is a verified complaint. 1 The Court granted Plaintiff’s motion on

April 24, 2020 (Doc. 36), and Plaintiff’s verified complaint was filed on April 27, 2020

(Doc. 37).

        Defendants Orkies and Prosise filed their motion for summary judgment on

November 18, 2020 (Docs. 55, 56). Defendant Morgenthaler 2 filed his motion, and

supporting memorandum, for summary judgment on February 3, 2021 (Docs. 66, 67).

Plaintiff filed one response on February 11, 2021 (Doc. 69).

                                    FACTUAL BACKGROUND

        Plaintiff Carl Gallo is currently an inmate in the Illinois Department of Corrections

(“IDOC”) incarcerated at Graham Correctional Center (“Graham”) (Doc. 37). The events

at the center of this lawsuit took place at Big Muddy. Plaintiff was transferred to Big



1 Plaintiff’s complaint is a verified complaint, which means he declared under penalty of perjury that the
allegations were true before signing it. See Ford v. Wilson, 90 F.3d 245, 247 (7th Cir. 1996). Therefore, the
complaint is the equivalent of an affidavit and can be considered as evidence at summary judgment. Beal
v. Beller, 847 F.3d 897, 901 (7th Cir. 2017) (quoting Ford, 90 F.3d at 246).

2 On the docket, Defendant Morgenthaler is listed as “Defendant Sullivan,” as Defendant Morgenthaler
became the Acting Warden at Big Muddy on June 1, 2020 after Defendant Sullivan left the position (and
after Defendant Sullivan was added as a Defendant). Under Federal Rule of Civil Procedure 25(d),
Defendant Morgenthaler is substituted for Defendant Daniel Sullivan. See also Doc. 54.
                                             Page 2 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 3 of 18 Page ID #783




Muddy in May 2017 after having issues with the nursing staff at Hill Correctional Center

(“Hill”). Plaintiff believed these issues, including alleged retaliation, were related to the

charge for which he is currently incarcerated (Doc. 56-1, p. 21). Defendant Jennifer Prosise

is a licensed practical nurse and has been employed by Wexford Health Sources, Inc.

(“Wexford”) at Big Muddy since September 2014 (Doc. 56-2, p. 1). 3 Defendant Jason

Orkies was employed by Wexford as a licensed practical nurse at Big Muddy from April

3, 2013 to September 27, 2015 (Doc. 56-3). On September 28, 2015, Defendant Orkies

became the Director of Nursing for Wexford at Big Muddy, a position he held until June

24, 2017. Id. At that time, he was promoted to Regional Manager for Wexford. Id. He

remained the Regional Manager until February 10, 2019, when he became the Director of

Nursing for Wexford at Illinois River Correctional Center. Id.

        Copays for IDOC inmates were set by statute until the copay requirement was

eliminated on January 1, 2020 (Doc. 56, p. 3). Prior to this date, though, the relevant parts

of the statute read as follows:

        The Department shall require the committed person receiving medical or
        dental services on a non-emergency basis to pay a $5 co-payment to the
        Department for each visit for medical or dental services…A committed
        person who has a chronic illness, as defined by Department rules and
        regulations, shall be exempt from the $5 co-payment for treatment of the
        chronic illness…A committed person shall not be subject to a $5 co-payment




3 Defendant Prosise attached an unsigned affidavit to her motion for summary judgment. In the supporting
memorandum, Defendant Prosise detailed that she would substitute the signed affidavit for this unsigned
version, but to date, there is only the unsigned version in the record (Docs. 56-3, p. 3; 56-2). Because this
affidavit is unsigned, the Court will not consider it in this Order. See Peters v. Gilead Sciences, Inc., 429
Fed.Appx.623, 625 (7th Cir. 2011) (finding that the lower court’s rejection of an unsigned “affidavit” as
procedurally deficient was not an abuse of discretion). See also Sellers v. Henman, 41 F.3d 1100, 1102 (7th Cir.
1994) (holding that an unsigned affidavit has no evidentiary significance).
                                               Page 3 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 4 of 18 Page ID #784




       for follow-up visits ordered by a physician who is employed by, or
       contracts with, the Department.

See 730 ILCS 5/3-6-2(f) (effective through December 31, 2019)

       Plaintiff testified, and Defendant Orkies agreed, that prisoners did not have to pay

copays once their condition was considered a “chronic condition” by a facility’s doctor

(Docs. 56-1, p. 36; 56-3, pp. 4-6).

       While still housed at Hill, Plaintiff was seen for his annual general medicine

chronic clinic appointment for his health issues on February 19, 2017 (Doc. 56-4, p. 6). The

ailments that were addressed included asthma, BPH (enlarged prostate), and

hypothyroidism. Id. Plaintiff’s list of medications at this time included 40 mg of Prilosec,

which is used to treat heartburn and acid reflux (Id., See also Doc. 56, p. 4). While Plaintiff

concedes that the progress note only indicates he was treated for asthma, BPH, and

hypothyroidism, he states he was also seen for GERD (commonly known as heartburn

and acid reflux). Plaintiff points to a portion of the record in which an outpatient progress

note, dated August 29, 2016 (prior to this February 2017 visit), details that Plaintiff is

diagnosed with GERD (Doc. 69, p. 36). Additionally, in Plaintiff’s transfer summary

(dated May 24, 2017, three months after the February 2017 visit), Plaintiff’s chronic

conditions include ulcerative colitis, asthma, BPH, and GERD (Id. at p. 44). In fact, the

record indicates that Plaintiff was diagnosed with GERD and treated for it dating back as

early as 2003 (Id. at p. 24).

       On May 20, 2017, Plaintiff was seen at nurses’ sick call at Hill for complaints of

chronic indigestion (Doc. 56-4, p. 1). The nurse noted that Plaintiff was taking 40 mg of

                                         Page 4 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 5 of 18 Page ID #785




Prilosec daily for indigestion and also had a history of ulcerative colitis. Id. Plaintiff was

given 24 Tums tablets and he submitted a payment voucher for his $5.00 copay. Id.

       On May 25, 2017, Plaintiff was transferred from Hill to Big Muddy (Id. at p. 2).

GERD was listed as a “chronic conditions/problems,” for which Plaintiff was prescribed

Prilosec. This Health Transfer Summary indicated that Plaintiff had been admitted to the

chronic clinic for Asthma and general medicine chronic clinic for BPH, hypothyroidism,

and ulcerative colitis, which is an inflammatory disease that affects the large intestine and

rectum. Id.

       On May 28, 2017, Plaintiff was seen by a nurse at Big Muddy with complaints of

heartburn and indigestion. Id. Plaintiff reported feeling a burning inside his chest that

began approximately a month prior to this visit. He was provided with 24 Tums tablets

and referred to a doctor for further evaluation. Also noted on the outpatient progress

notes is that the Prilosec is not working. Id.

       Incarcerated individuals can receive Tums from a nurse without seeing the doctor

or nurse practitioner (Doc. 56-1, p. 32). Nurses at Big Muddy are only allowed to dispense

a three-day supply, or 24 tablets total, of Tums at a time (Id. at p. 30). Tums are available

in the Big Muddy Commissary (Id. at p. 33).

       On May 29, 2017, Plaintiff was seen by Defendant Prosise, and Plaintiff stated that

his issues were addressed during this nurse sick call (Doc. 56-4, p. 4). On May 31, 2017,

Plaintiff was seen by a nurse practitioner named Gary Gerst for back pain and ulcerative

colitis (Id. at p. 5). Plaintiff told Mr. Gerst that he was supposed to have a follow-up

appointment with a gastro-intestinal doctor for his ulcerative colitis prior to his transfer
                                         Page 5 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 6 of 18 Page ID #786




from Hill to Big Muddy. Id. Mr. Gerst referred Plaintiff to the doctor to evaluate him for

a follow-up with a gastro-intestinal specialist. Id.

       On June 1, 2017, Plaintiff was scheduled for a nurse sick call, but was not seen

because he was at the commissary (Doc. 56-5, p. 1). On June 7, 2017, Plaintiff was seen by

nursing staff for complaints of heartburn and indigestion (Id. at p. 2). The note indicates

that Plaintiff’s Prilosec was not working. Plaintiff was given 24 tablets of Tums and a 3-

day supply of Zantac. It was also noted that Plaintiff had already been referred to the

doctor. At this appointment, Plaintiff was not charged a copay. Id. Plaintiff was also seen

on June 7, 2017 for burning in his center “upperstomach.” Id. He was not charged a copay.

Id.

       On June 14, 2017, Plaintiff was seen by Defendant Prosise. During the visit,

Plaintiff indicated that he needed Tums for his heartburn (Id. at p. 3). Defendant Prosise

noted that Plaintiff was waiting for a follow-up with the doctor, and had been seen the

previous day (6/13/17), during which he was given medication. Id. Plaintiff returned to

the healthcare unit (“HCU”) on June 16, 2017, where he returned the Prilosec, stating that

it was causing abdominal pain (Id. at p. 6). Plaintiff was given Pepcid “per protocol” (Id.

at p. 7). Plaintiff was seen again on June 16, 2017 for upper stomach and esophagus

burning. Id. He was not charged a copay. Id.

       On June 19, 2017, Plaintiff wrote a letter to Deborah Isaacs, the HCU administrator,

complaining that he had not received extra toilet paper (Doc. 56-6, p. 1). Plaintiff detailed

in this letter that the nurse he spoke to about this issue refused to look at his permit.

Plaintiff refers to this nurse as the “AM nurse.” Id. Additionally, Plaintiff described that
                                         Page 6 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 7 of 18 Page ID #787




the nurse said she would check about the toilet paper issue and bring some back if he was

due extra toilet paper, but she never returned. Id. Plaintiff outlines that all he wanted to

do was receive medical treatment and supplies without “unnecessary stress and bad

attitude by HCU staff.” Id. While Plaintiff did not mention any nurses by name in this

letter, he testified that it was Defendant Prosise who refused to give him the extra toilet

paper (Doc. 56-1, p. 64). Defendant Orkies asserts that he never knew Plaintiff wrote this

letter (Doc. 56-3). Plaintiff contends that both Defendant Prosise and Orkies knew about

the letter because Defendant Orkies confronted him about the letter, in front of Defendant

Prosise, in the HCU on June 20, 2017 (Doc. 56-1, p. 64).

       On June 20, 2017, Plaintiff went to the HCU for care. When Plaintiff arrived in the

HCU, Defendant Orkies contends that he witnessed Plaintiff causing a disruption (Doc.

56-3, p. 2). Defendant Orkies described Plaintiff as being “argumentative and yelling at

one of my nurses.” Id. Defendant Orkies describes that he spoke to Plaintiff directly and

told him that he cannot yell and scream at the nursing staff. Plaintiff explained he was

upset because he was due an extra roll of toilet paper. Id. According to Defendant Orkies,

Plaintiff apologized and was issued an extra roll of toilet paper. Id.

       Plaintiff, relying on his verified complaint, contends that he never yelled or had

any arguments with any nurses because if he did, security staff would have intervened

(Doc. 69, p. 11). Plaintiff explains that Defendant Orkies called him to the nurses’ station

when he entered the HCU, and chastised him for writing his June 19 letter to Ms. Isaacs.

Id. Plaintiff describes that Correctional Officer Tarr was seated at a security desk five feet

away from where Plaintiff and Defendant Orkies had their conversation, and Plaintiff
                                         Page 7 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 8 of 18 Page ID #788




knows Correctional Officer Tarr would not allow any prisoner to yell at staff (Doc. 69, p.

11). Essentially, Plaintiff argues that had he yelled, there would be disciplinary

documentation about this interaction. Id. Plaintiff described this situation similarly in his

deposition, explaining that he was called back by Defendant Orkies, in front of Defendant

Prosise, when he arrived at the HCU and was chastised by Defendant Orkies for the June

19, 2017 letter (Doc. 56-1, p. 55). Plaintiff testified that Defendant Prosise was present the

entire time while Defendant Orkies scolded Plaintiff (Id. at p. 59).

       Immediately after this interaction with Defendant Orkies, Plaintiff was seen by

Defendant Prosise for complaints of burning in the epigastric region, which is under the

ribcage and above the belly button, which he explained he experienced for “years” (Doc.

56-5, p. 10). Plaintiff was given Tums and Zantac during this visit, and charged a $5.00

copay. Id. Plaintiff also had blood taken for a TSH test, which is used to monitor prostate

issues (Id. at p. 11). Defendant Prosise’s notes indicate that Plaintiff has already been

referred to a doctor (Id. at p. 10). Plaintiff testified that Defendant Prosise was rude during

this interaction (Doc. 56-1, pp. 56-58).

       On June 25, 2017, Plaintiff filed Grievance 46-7-17 (Doc. 56-7, p. 12). In this

grievance, Plaintiff describes being accosted by Defendant Orkies during his June 20, 2017

visit to the HCU. Plaintiff describes that Defendant Orkies chastised him for writing his

June 19 letter to Ms. Isaacs, for “getting in [the nurses’] faces,” and writing letters

complaining about the nurses (Id. at pp. 12-13). Immediately after this interaction,

Plaintiff describes that Defendant Prosise took his vital signs and went through the

heartburn/indigestion protocol sheet. Id. After being treated, Defendant Prosise handed
                                           Page 8 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 9 of 18 Page ID #789




Plaintiff a copay voucher for $5.00, which plaintiff refused to sign, as he contends his

GERD is a chronic condition, for which he should not be charged (Id. at p. 13; Doc. 69, p.

12). The counselor response to Grievance 46-7-17 states that all inmates are charged a

$5.00 copay for “requested, non-emergency treatment” and that “(o)nce determined to be

chronic by the physician, offenders are not charged” (Doc. 56-7, p. 12).

        On June 26, 2017, Plaintiff submitted a request for nurses’ sick call, but was not in

his cell house at the time of the call, so he was not seen (Doc. 56-5, p. 11). On June 27, 2017,

Plaintiff reported to the nurses’ sick call, but left when a nurse attempted to charge him

the $5.00 copay (Doc. 56-5, p. 18). That same day, on June 27, Defendant Orkies left Big

Muddy to become the Illinois Regional Manager for Wexford (Doc. 56-3, p. 3).

        On June 28, 2017, Plaintiff requested to be seen at nurses’ sick call, but then refused

to be seen if he was going to be charged the $5.00 copay (Doc. 56-5, pp. 12-13). Plaintiff

returned to the HCU on June 30, 2017 (Id. at p. 14). He was seen by Defendant Prosise for

epigastric burning and stinging. Id. Plaintiff was given a three-day supply of Tums and

charged a $5.00 copay. Id. Plaintiff noted on the signed payment form that he was signing

it “under duress” (Doc. 56-7, p. 10).

        On July 6, 2017, Plaintiff was seen by Dr. Larsen for his heartburn and indigestion.

During this visit, Plaintiff was prescribed a three-month supply of Pepcid and Tums (Doc.

56-5, pp. 15-16). 4 On July 8, 2017, Plaintiff was seen again by Defendant Prosise because




4
  The parties agree that Plaintiff saw Dr. Larsen on July 6; however, the notes in the record detailing what
occurred at this visit are indecipherable and illegible. As the parties agree this note details a doctor’s visit,
the Court will accept this fact as an undisputed fact for purposes of this Order.
                                                 Page 9 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 10 of 18 Page ID #790




he had not been issued the medications Dr. Larsen prescribed (Id. at p. 17). Defendant

Prosise issued Plaintiff both Tums and Pepcid, and he was not charged a copay for this

visit (Doc. 56-8, p. 1).

       On July 11, 2017, Plaintiff was seen at the Chronic Clinic for Asthma and the

Chronic Clinic for General Medicine (Doc. 56-5, pp. 62-63). GERD is listed as one of

Plaintiff’s diagnoses in the progress notes. Id.

       On August 21, 2017, Plaintiff filed Grievance 28-9-17 (Doc. 56-7, p. 8). In this

grievance, Plaintiff states the Defendant Prosise improperly charged Plaintiff a $5.00

copay on June 30, 2017 in retaliation for his June 19, 2017 letter (Id. at p. 9). Plaintiff

explained that his June 30 appointment was a follow-up appointment because he had

been referred to the doctor by a nurse practitioner (Gerst) on May 31, 2017, but had not

yet been seen by the time he went to nurses’ sick call on June 30. Id. Therefore, Plaintiff

stated that his June 30, 2017 appointment fell under the copay exception since it was a

follow-up visit. Id.

       An August 29, 2017 Health Status Transfer Summary for Plaintiff lists his chronic

conditions/problems as ulcerative colitis, asthma, BPH, and GERD (Doc. 56-5, p. 60).

                                   LEGAL STANDARD

       Summary judgment is proper when the moving party “shows that there is no

genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a). “Factual disputes are genuine only if there is sufficient

evidence for a reasonable jury to return a verdict in favor of the non-moving party on the

evidence presented, and they are material only if their resolution might change the suit’s
                                        Page 10 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 11 of 18 Page ID #791




outcome under the governing law.” Maniscalco v. Simon, 712 F.3d 1139, 1143 (7th Cir.

2013) (citation and internal quotation marks omitted). In deciding a motion for summary

judgment, the court’s role is not to determine the truth of the matter, and the court may

not “choose between competing inferences or balance the relative weight of conflicting

evidence.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Hansen v. Fincantieri

Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014)(citations omitted); Doe v. R.R. Donnelley

& Sons Co., 42 F.3d 439, 443 (7th Cir. 1994). Instead, “it must view all the evidence in the

record in the light most favorable to the non-moving party and resolve all factual disputes

in favor of the non-moving party.” Hansen, 763 F.3d at 836.

                                        DISCUSSION

        Presently before the Court are two separate motions for summary judgment: one

filed by Defendants Prosise and Orkies; and another filed by Defendant Morgenthaler.

The Court will address the motions separately below.

   I.      Defendants Prosise and Orkies’ Motion for Summary Judgment

        It is well-settled that a prison official who takes action in retaliation for a prisoner’s

exercise of a constitutional right violates the Constitution. DeWalt v. Carter, 224 F.3d 607,

618 (7th Cir. 2000). It is also well-settled that an inmate has a First Amendment right to

file grievances and lawsuits. Id.; Watkins v. Kasper, 599 F.3d 791, 798 (7th Cir. 2010).

Plaintiff brings one claim against Defendants Prosise and Orkies. He claims they

retaliated against him for writing his June 19, 2017 letter to the HCU Administrator by

harassing him and charging him the $5.00 copay. In their motion for summary judgment,

Defendants Orkies and Prosise argue that even when viewing the facts in the light most
                                          Page 11 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 12 of 18 Page ID #792




favorable to Plaintiff, he has not established his retaliation claim and they are entitled to

summary judgment.

          At the summary judgment stage, the prisoner has the initial burden to make out a

prima facie case of retaliation by showing that that he engaged in speech protected by the

First Amendment, he suffered a deprivation likely to deter future protected activity, and

the protected activity was at least a substantial or motivating factor in the defendants’

actions. Hawkins v. Mitchell, 756 F.3d 983, 996 (7th Cir. 2014) (citing Thayer v. Chiczewski,

705 F.3d 237, 251 (7th Cir. 2012). Only after the prisoner meets this initial burden does the

burden shift to the defendants to show that they would have taken the same action in the

absence of the protected conduct. Thayer, 705 F.3d at 252; Kidwell v. Eisenhauer, 679 F.3d

957, 965 (7th Cir. 2012); Greene, 660 F.3d at 980. If the defendants fail to counter the

prisoner’s evidence, then the defendants’ retaliatory actions are considered a “necessary

condition” of the prisoner’s harm, and the prisoner has established the “but-for”

causation needed to succeed on his claim. Kidwell, 679 F.3d at 965.

          Here, the evidence before the Court is not sufficient for Plaintiff to make his prima

facie case for retaliation against Defendants Prosise and Orkies. Even if Plaintiff were able

to make his prima facie case, Defendants have shown that they would have taken the same

action in absence of the protected conduct. As such, Defendants Prosise and Orkies’

motion for summary judgment will be granted.

          It is undisputed that Plaintiff wrote his June 19th letter 5, and filed approximately




5   This letter does not name either Defendant Prosise or Orkies.
                                                Page 12 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 13 of 18 Page ID #793




two subsequent grievances, about issues with the nursing staff and having to pay copays

he believes were improper. The parties agree that filing grievances is a recognized,

protected First Amendment activity. See DeWalt, 224 F.3d at 618. But the evidence, when

viewed in the light most favorable to Plaintiff, does not demonstrate that Plaintiff

suffered a deprivation likely to deter future protected activity.

       Plaintiff contends that Defendants Orkies and Prosise decided to retaliate against

him for writing his June 19, 2017 letter by charging him $5.00 copays, which (based on

the record as a whole) occurred a total of three times on June 20, 2017, June 25, 2017, and

June 28, 2017 (Doc. 56-5, pp. 12-14; 18). Plaintiff argues that this had a “chilling effect on

[Plaintiff] as his hesitation to seek sick call and submit to a 5-dollar co-pay is clearly

evident” (Doc. 69, p. 16). Plaintiff also argues that Defendants’ actions would deter a

person of “ordinary firmness from exercising free speech…but this [Plaintiff] is not of

ordinary firmness.” Id.

       With respect to the co-pays, the record shows that any alleged retaliatory action

by either Defendant Orkies or Prosise did not deter Plaintiff from seeking medical

treatment. In fact, the record indicates that Plaintiff sought treatment regularly from the

HCU for his acid reflux even after the June 20, 2017 interaction with Defendant Orkies,

including on June 26, June 27, June 28, June 30, and finally, with the doctor, on July 6,

2017 (Doc. 56-5, pp. 11-16). While Plaintiff did not always see nurses at these visits

(because he refused to pay the copay), the record does not indicate that Defendants

Prosise and Orkies’ actions had a chilling effect on Plaintiff’s nurse sick call requests.

       The record also does not support Plaintiff’s assertion that Defendants Orkies and
                                        Page 13 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 14 of 18 Page ID #794




Prosise’s actions would deter a person of ordinary firmness from exercising their First

Amendment rights. Even if the Court assumes Defendants engaged in retaliatory actions,

Plaintiff continued to file grievances after being charged the $5.00 copays. In fact, Plaintiff

filed grievances related to being charged copays for his GERD on June 25, 2017 and

August 21, 2017, after writing his June 19, 2017 letter at issue (Doc. 56-7 pp. 12, 8).

Plaintiff’s IGRV Inmate History report details that in 2017 alone, Plaintiff filed twelve

grievances total, nine of which were about issues at Big Muddy and three related to Hill

(Doc. 56-7, p. 1). The record as a whole indicates that Defendants Orkies and Prosise’s

actions did not have a chilling effect on that Frist Amendment right.

       Even if the Court determined that, when viewing the evidence in the light most

favorable to Plaintiff, that he did assert his prima facie case to survive summary judgment,

the burden then shifts to the Defendants to show that they would have taken the same

action in the absence of the protected conduct. Thayer, 705 F.3d at 252; Kidwell v.

Eisenhauer, 679 F.3d 957, 965 (7th Cir. 2012); Greene, 660 F.3d at 980. Defendants, and

Plaintiff, have shown that there was a legitimate reason that Plaintiff was charged $5.00

copays.

       Plaintiff testified that prison policy is to charge prisoners copays for ailments not

deemed to be chronic by the facility’s doctor (Doc. 56-1, p. 36). Plaintiff also testified that

while the record documents his issues with GERD dating back many years while

incarcerated at various facilities within the IDOC, he was not seen by a doctor at Big

Muddy until a “few months” after he arrived, who then deemed GERD to be one of his

chronic issues (Doc. 56-1, pp. 33-34). Defendant Orkies also highlighted this policy in his
                                         Page 14 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 15 of 18 Page ID #795




affidavit, detailing that the copay charge was mandated by 730 ILCS 5/3-6-2 and IDOC

policy (Doc. 56-2, p. 3). He noted it was not discretionary. Id. Furthermore, his

understanding of the policy is consistent with Plaintiff’s understanding. He detailed that

prisoners at Big Muddy were not charged a copay if they were seen in the Chronic Clinic

for chronic conditions “as declared by the Medical Director or other doctor at the facility”

(Doc. 56-2, p. 3). The record is consistent with this policy as well. Plaintiff was charged,

or a nurse attempted to charge Plaintiff, copays for his symptoms related to GERD on

June 27, June 28, and June 30 (Doc. 56-5, pp. 12-14, 18). Plaintiff then saw the doctor at Big

Muddy on July 6, where he noted in Plaintiff’s medical records that GERD was a chronic

condition (Doc. 56-5, pp. 15-16). On July 8, two days later, Plaintiff saw Defendant Prosise

at nurse sick call for issues related to his diagnosis of GERD, and was not charged a copay

(Doc. 56-8, p. 1).

       While nurses at the HCU charged prisoners copays until 2020, the policy itself was

not set by Wexford or the individual Wexford Defendants in this lawsuit. The copay

charge is established by the IDOC and the statute. See also Gaddis v. Walker, No. 08-1067,

2010 WL 1416847, at *16 (C.D. Ill. Mar. 31, 2010) (finding that the $2.00 co-pay requirement

was not established by Wexford; rather, was established by the IDOC and Illinois

Administrative Code). The Court notes there are some inconsistencies in the record. For

example, it appears that Plaintiff was not charged a copay for GERD treatment on 1-2

occasions when he first came to Big Muddy (Doc. 56-5, pp. 2, 6). Plaintiff was charged a

copay in December 2017 for GERD treatment, even though he had already been

diagnosed with GERD by the Big Muddy doctor (Doc. 56-5, p. 61). But these
                                        Page 15 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 16 of 18 Page ID #796




inconsistencies in carrying out the IDOC copay policy alone are not enough to establish

that Defendants Prosise and Orkies retaliated against Plaintiff. Ultimately, Plaintiff fails

at summary judgment because he cannot demonstrate a causal connection between his

letter and grievances, and being charged copays improperly. Turley v. Rednour, 555 F.

App'x 606, 610 (7th Cir. 2014) (citing Devbrow v. Gallegos, 735 F.3d 584, 588 (7th

Cir.2013)0; Watkins, 599 F.3d at 794.

         For these reasons, the Court finds that Plaintiff has failed to establish his prima facie

case that Defendants Prosise and Orkies engaged in retaliatory acts, and Defendants

Prosise and Orkies are entitled to summary judgment.

   II.      Defendant Morgenthaler’s Motion for Summary Judgment

         Defendant Morgenthaler argues he is entitled to summary judgment because

Plaintiff has failed to establish that he suffered an irreparable harm and, even if he did,

Defendant Morgenthaler cannot implement any injunctive relief ordered by the Court

because Plaintiff is now at a different facility within the IDOC (Doc. 67).

         The Court finds it necessary to briefly recount the procedural posture of this case

in relation to Defendant Morgenthaler in order to set the stage for its reasoning here.

Defendant Morgenthaler was added as a Defendant on August 22, 2019 through the

Court’s Threshold Order for the purposes of implementing any injunctive relief (Doc. 7).

Plaintiff filed one response to Defendants Prosise and Orkies’, and Defendant

Morgenthaler’s, motions for summary judgment (Doc. 69). As best the Court can

determine, Plaintiff did not assert any arguments in opposition to Defendant

Morgenthaler’s motion for summary judgment.
                                           Page 16 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 17 of 18 Page ID #797




       To obtain injunctive relief, Plaintiff had to prove that (1) he suffered an irreparable

harm or injury, (2) there are inadequate remedies available at law to compensate for the

injury, (3) considering the balance of hardships between the plaintiff and defendant, a

remedy in equity is warranted, and (4) the public interest would not be disserved by a

permanent injunction. Sierra Club v. Franklin Cty. Power of Illinois, LLC, 546 F.3d 918, 935

(7th Cir. 2008) (citing to eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 126 S.Ct. 1837, 1839,

164 L.Ed.2d 641 (2006)); e360 Insight v. The Spamhaus Project, 500 F.3d 594, 604 (7th

Cir.2007). See also Robinson v. Morris, No. 18-CV-164-JPG, 2019 WL 7047231, at *5 (S.D. Ill.

Dec. 23, 2019).

       The Court has already determined that Plaintiff has not suffered an irreparable

harm, so Defendant Morgenthaler’s motion will be granted. But even if Plaintiff had been

successful on the merits of his claim, Defendant Morgenthaler, the Warden of Big Muddy,

cannot provide injunctive relief to Plaintiff, who is currently housed at Graham

Correctional Center (Doc. 67-1, pp. 100-101; 112). If a prisoner is released or transferred

to another prison, “his request for injunctive relief against officials of the first prison is

moot unless ‘he can demonstrate that he is likely to be retransferred.’” Manges v. Harman,

No. 3:11-CV-369, 2012 WL 3044261, *2 (N.D. Ind. July 24, 2012) (internal citations

omitted). Therefore, the Court must determine whether Plaintiff is “likely to be

retransferred,” and “[a]llegations of a likely retransfer may not be based on mere

speculation.” Id. To succeed, Plaintiff must make a “showing or a demonstration of the

likelihood of retransfer.” Id. Plaintiff has not made any assertions that he is likely to be

retransferred to Big Muddy. In addition, at least one Defendant (Orkies) is no longer
                                         Page 17 of 18
Case 3:19-cv-00624-MAB Document 72 Filed 08/26/21 Page 18 of 18 Page ID #798




working there (Doc. 56-3). As such, Defendant Morgenthaler’s motion for summary

judgment is also granted.

                                 CONCLUSION

      The motions for summary judgment filed by Defendants (Docs. 55, 66) are

GRANTED. This case is DISMISSED with prejudice. The Clerk of Court is DIRECTED

to enter judgment accordingly.



      IT IS SO ORDERED.

      DATED: August 26, 2021
                                            s/ Mark A. Beatty
                                            MARK A. BEATTY
                                            United States Magistrate Judge




                                  Page 18 of 18
